NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUGNARA PROPERTIES VI,                         No.    19-17267

                Plaintiff-Appellee,             D.C. No. 3:18-cv-02787-WHA

 v.
                                                MEMORANDUM*
KAY BRUGNARA; et al.,

                Defendants-Appellees,

 v.

LUKE D. BRUGNARA,

                Movant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted November 24, 2021**
                             San Francisco, California

Before: OWENS, BADE, and LEE, Circuit Judges.

      Luke Brugnara appeals pro se from the district court’s orders denying


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Brugnara’s motions objecting to bankruptcy court orders. We have jurisdiction

under 28 U.S.C. §§ 158(d) and 1291. We review for an abuse of discretion.

Morrissey v. Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We

affirm.

      1. The district court did not abuse its discretion in denying Brugnara’s motion

seeking to appeal a bankruptcy court summary judgment ruling because Brugnara

failed to perfect his appeal. See Fed. R. Bankr. P. 8003(a)(2) (an appellant’s failure

to take steps to prosecute a bankruptcy appeal may be grounds for dismissal); see

also In re Morrissey, 349 F.3d at 1190-91 (finding no abuse of discretion when the

BAP summarily affirmed a bankruptcy court judgment based on appellant’s non-

compliance with procedural rules).

      2. The district court also did not abuse its discretion in denying Brugnara’s

motion for reconsideration because Brugnara’s notice of appeal divested the district

court of control over those aspects of the case involved in the appeal. See Neary v.

Padilla (In re Padilla), 222 F.3d 1184, 1190 (9th Cir. 2000).

      Because we affirm the district court’s orders denying Brugnara’s requests for

relief, we do not consider Brugnara’s challenges to the bankruptcy court’s decisions.

See In re Morrissey, 349 F.3d at 1190.

      The State of California Franchise Tax Board’s request for judicial notice

(Docket Entry No. 50) is granted.


                                          2                                   19-17267
AFFIRMED.




            3   19-17267